UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MARK ONE) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2010 Commission file number 333-144973 LAS VEGAS RAILWAY EXPRESS, INC. (Exact name of Registrant as Specified in its Charter) Delaware 56-2646797 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 6650 Via Austi Parkway, Suite 170 Las Vegas, NV89119 (Address of principal executive offices) 702-583-6715 (Issuer’s telephone number) LIBERTY CAPITAL ASSET MANAGEMENT, INC. 2470 St. Rose Parkway, Suite 314 Henderson, NV 89074 (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: COMMON STOCK, $0.0 (Title of Class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [X ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-KYes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] Aggregate market value of Common Stock held by shareholders based on the closing price of the registrant's Common Stock on the OTCBB on June 30, 2010 was $7,122,300. Number of outstanding shares of common stock as of June 30, 2010 was 35,611,502. Documents Incorporated by Reference:None. Transitional Small Business Disclosure Format (Check one): Yes []No [X] 2 LAS VEGAS RAILWAY EXPRESS, INC. TABLE OF CONTENTS PAGE PART I Item 1. Description of Business 4 Item 2. Description Of Property 5 Item 3. Legal Proceedings 5 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities. 5 Item 6. Selected Financial Data 6 Item 7. Management’s Discussion and Analysis or Plan of Operation 6 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 10 Item 8. Financial Statements 13 Item 9. Changes in Disagreements With Accountants on Accounting and Financial Disclosure 34 Item 9A. Controls and Procedures 34 Item 9B. Other Information 35 PART III Item 10. Directors, Executive Officers and Corporate Governance 35 Item 11. Executive Compensation 38 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 40 Item 13. Certain Relationships and Related Transactions and Director Independence. 41 Item 14. Principal Accounting Fees and Services 42 PART IV Item 15. Exhibits, Financial Statement Schedules 43 SIGNATURES 45 3 PART I This Annual Report contains forward-looking statements about the Company's business, financial condition and prospects that reflect management's assumptions and beliefs based on information currently available. There can be no assurance that the expectations indicated by such forward-looking statements will be realized. If any of management's assumptions should prove incorrect, or if any of the risks and uncertainties underlying such expectations should materialize, Las Vegas Railway Express, Inc., actual results may differ materially from those indicated by the forward- looking statements. The key factors that are not within the Company's control and that may have a direct bearing on operating results include, but are not limited to, acceptance of the Company's products and services, the Company's ability to expand its customer base, managements' ability to raise capital in the future, the retention of key employees and changes in the regulation of our industry. There may be other risks and circumstances that management may be unable to predict. When used in this Report, words such as, "believes," "expects," "intends," "plans," "anticipates," "estimates" and similar expressions are intended to identify and qualify forward-looking statements, although there may be certain forward-looking statements not accompanied by such expressions. However, the forward-looking statements contained herein are not covered by the safe harbors created by Section 21E of the Securities Exchange Act of 1934.The mortgage banking industry is continually vulnerable to current events that occur in the financial services industry. These events include the current subprime market changes in economic indicators, government regulation, interest rates, price competition, geographic shifts, disposable income, housing prices, market liquidity, market anticipation, and customer perception, as well as others. The factors that affect the industry change rapidly and can be unforeseeable. Item 1.Description of Business Company Overview: Las Vegas Railway Express, Inc., formerly Liberty Capital Asset Management, Inc, a publicly traded Delaware Corporation, is a business development company whose plan is to re-establish a conventional rail passenger train service between Las Vegas and Los Angeles. The development concept is to provide a Las Vegas style experience on the train, which would traverse the planned route in approximately 5:30 hours. The Company is in discussions with AMTRAK and the Class 1 railroads seeking to secure rail services agreements. The Company has hired Transportation Management Services, Inc. for the procurement of 20 bi-level railcars and locomotives. The planned service is targeting a start date of late 2011. On January 21, 2010, the Company completed a share exchange and asset purchase agreement with Las Vegas Railway Express, a Nevada Corporation, and subsequently changed its name from Liberty Capital Asset Management, Inc. to Las Vegas Railway Express, Inc. Las Vegas Railway Express, Inc. Liberty Capital Asset Management, Inc.(the “Company”) was formed in March 9, 2007 as Corporate Outfitters, a development stage company On November 3, 2008 with a share exchange, asset purchase agreement the Company acquired Liberty Capital Asset Management, a Nevada corporation, formed in July of 2008 as a holding company for all the assets of CD Banc LLC in contemplation of the company going public via a reverse merger into a publicly trading corporation. CD Banc LLC was formed in 2003 as a Nevada limited liability corporation with the purpose of acquiring real estate assets and holding them for long-term appreciation. Risk of Potential Competitors Several competitors to the company’s planned rail passenger service have created business plans which are competitive to ours. A Las Vegas-Los Angeles rail connection has been long-studied by a number of groups. In addition to this study, two other rail projects have been proposed to serve the Las Vegas to Los Angeles travel market. These projects are the: California-Nevada Super-Speed Train.For over twenty years, this project has proposed using Magnetic Levitation (Maglev) technology to carry passengers between Southern California and Las Vegas, traveling at speeds of up to 300 mph. The 269-mile alignment would largely follow the I-15 Freeway. Station stops tentatively include Anaheim, Ontario, Victorville, Barstow, Primm, and Las Vegas (2). Travel time between Anaheim and Las Vegas via this service is estimated to be less than 90 minutes. Work on this project has been suspended at this time, though scoping for a program-level EIR/EIS and project-specific EIS for the segment between Las Vegas and Primm have been completed. There is continuing Nevada interest in providing an initial segment between Las Vegas and Primm. The DesertXPress would be a steel-wheel on steel rail high-speed rail service that would operate between Victorville, California, and Las Vegas, Nevada. Project proponents suggest that the service could either run within the median of Interstate I-15, or adjacent to it. This project is in preliminary discussions and an initial environmental review process is beginning shortly. The Z Train is proposed to run on conventional rail between Las Vegas and Los Angeles. The service plan is similar to the X Train with the exception that its promoters indicate there would be mostly an up-scale orientation for passengers including book signings, wine tasting, and fine dining. No approvals have been granted to the Z train at this time. Intellectual Property None. Employees As of March 31, 2010, we had 7 full-time employees, of whom 3 were in administrative and 4 were in management. 4 Item 2.Description of Property. As of March 31, 2010, we lease approximately 2,600 square feet of general office space in premises located at 6650 Via Austi Parkway, Suite 170, Las Vegas, Nevada. Our lease for this space expires in February 2013 and provides for monthly payments of $5,600. Item 3.Legal Proceedings. In the ordinary course of business, the Company may be or has been involved in legal proceedings from time to time. As of the date of this annual report on Form 10-K, there have been no material changes to any legal proceedings relating to the Company which previously were not reported. The Company has filed a civil lawsuit in District Court Clark County, Nevada on April 23, 2010, whereby Las Vegas Railway Express, Inc. is the Plaintiff and Romm Doulton, Elaine Doulton, J Bruce Richardson, D2 Holdings, LLC. and D2 Entertainment, LLC. are the Defendants. The court granted on June 2, 2010 an injunction against the Defendants. The case was filed because defamatory and false remarks were made by the Defendants about the Plaintiff and certain executives employed by the plaintiff. At this time a trial date has not been set by the court. Item 4.(Reserved) PART II Item 5.Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities. Our common stock was approved for quotation on the Over the Counter Bulletin Board (OTCBB) on August 18, 2008. The Company’s ticker symbol is XTRN.OB. The following table sets forth, for the calendar periods indicated, the high and low bid information for our common stock. The quotations are interdealer prices without adjustment for retail markups, markdowns or commissions and do not necessarily represent actual transactions. On January 21, 2010, the Company held its Annual Meeting of Stockholders at its corporate office, 2470 St Rose Parkway, Suite 314, Henderson, Nevada.The Company had previously appointed Empire Stock Transfer Services to act as Inspector of Elections.The Board of Directors had established November 24, 2009 as the record date for the determination of stockholders entitled to vote at the meeting.As of the record date there were 17,589,686 shares outstanding. The Inspector of Election reported that 12,410,191 votes were cast in the election of the directors, with each of the nominees receiving 12,410,191 votes.Thus, the Inspector announced that, having received a plurality of the votes cast, nominees Michael Barron, Joseph Cosio-Barron and Theresa Carlise had been duly elected to the Board of Directors to serve until the next annual meeting and until their successors have been elected and have qualified.Mr. Barron noted that the report of the Inspector of Elections would be filed in the Company’s minute book by the Secretary of the meeting. ● The following was reported by the Inspector of Elections that a total of 12,410,191 votes were cast, of which 12,410,191 votes were cast in favor of: ● The approval of the Asset Purchase Agreement between Liberty Capital Asset Management, Inc. and Las Vegas Railway Express; ● To amend the Articles of Incorporation to effect a name change from Liberty Capital Asset Management, Inc. to Las Vegas Railway Express; ● To amend the By-Laws of the Corporation changing the corporation’s primary business; ● To approve the amendment to the Articles of Incorporation to increase the authorized common Stock from 75,000,000 to 200,000,000. 5 Concerning the ratification of Hamilton P.C. as the independent auditors for the fiscal year ended March 31, 2010, the Inspector of Election reported that a total of 12,410,191 votes were cast, of which 12,410,191 votes were cast in favor of the ratification and no votes were cast against and none of the votes abstained. The quotations listed below reflect interim dealer prices without retail mark-up mark-down or commission and may not represent actual transactions. Trading of our stock has been minimal with limited or sporadic quotations and therefore we believe there is no established public market for the common stock. The following table sets forth the high and low bid quotations per share of the Company’s registered securities for each quarter since approved for quotation, as reported by the OTCBB. Common Shares Year Ended March 31, 2010: High Low Quarter Ended June 30, 2009 Quarter Ended September 30, 2009 Quarter Ended December 31, 2009 Quarter Ended March 31, 2010 Year Ended March 31, 2009: High Low Quarter Ended June 30, 2008 Quarter Ended September 30, 2008 Quarter Ended December 31, 2008 Quarter Ended March 31, 2009 As of March 31, 2010, there were approximately 152 stockholders of record of our common stock.The transfer agent for our Common Stock is Empire Stock Transfer. We have never declared or paid any cash dividends on our common stock. We do not anticipate paying any cash dividends to stockholders in the foreseeable future. In addition, any future determination to pay cash dividends will be at the discretion of the Board of Directors and will be dependent upon our financial condition, results of operations, capital requirements, and such other factors as the Board of Directors deem relevant. Item 6.Selected Financial Data Not applicable. Item 7.Management’s Discussion and Analysis or Plan of Operations This section should be read in conjunction with Item 8. Financial Statements. Forward-Looking Statements Statements contained in this Form 10-K that are not historical facts are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.In addition, words such as “believes,” “anticipates,” “expects,” “intends” and similar expressions are intended to identify forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements or events, or timing of events, to differ materially from any future results, performance or achievements or events, or timing of events, expressed or implied by such forward-looking statements.We cannot assure that we will be able to anticipate or respond timely to the changes that could adversely affect our operating results in one or more fiscal quarters.Results of operations in any past period should not be considered indicative of results to be expected in future periods.Fluctuations in operating results may result in fluctuations in the price of our securities. 6 Critical Accounting Policies The preparation of our consolidated financial statements and notes thereto requires management to make estimates and assumptions that affect the amounts and disclosures reported within those financial statements. On an ongoing basis, management evaluates its estimates, including those related to revenue recognition, workers' compensation costs, collectibles of accounts receivable, and impairment of goodwill and intangible assets, contingencies, litigation and income taxes. Management bases its estimates and judgments on historical experiences and on various other factors believed to be reasonable under the circumstances. Actual results under circumstances and conditions different than those assumed could result in differences from the estimated amounts in the financial statements. There have been no material changes to these policies during the fiscal year. Disclosure, pursuant to SFAS No. 107, is required of the fair value of financial instruments.However, since most of the Company’s financial instruments turn over within a very short time period, management discloses that the net book value approximates fair value at the balance sheet date. New Accounting Pronouncements In November 2004, the FASB issued SFAS No. 151, Inventory Costs, an amendment of ARB No. 43, Chapter 4. SFAS No. 151 amends the guidance in ARB No. 43, Chapter 4, Inventory Pricing, to clarify the accounting for abnormal amounts of idle facility expense, freight, handing costs, and spoilage. This statement requires that those items be recognized as current period charges regardless of whether they meet the criterion of "so abnormal" which was the criterion specified in ARB No. 43. In addition, this Statement requires that allocation of fixed production overheads to the cost of production be based on normal capacity of the production facilities. This pronouncement is effective for the Company beginning October 1, 2005. The Company does not believe adopting this new standard will have a significant impact to its financial statements. In December 2004, the FASB issued SFAS No. 123 (revised 2004). Share-Based Payment, which is a revision of SFAS No. 123, Accounting for Stock-Based Compensation. SFAS No. 123(R) supersedes APB Opinion No. 25, Accounting for Stock Issued to Employees and amends SFAS No. 95, Statement of Cash Flows.Generally, the approach in SFAS No. 123(R) is similar to the approach described in SFAS No. 123. However, SFAS No. 123(R) requires all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values. Pro forma disclosure is no longer an alternative. The new standard will be effective for the Company in the first interim or annual reporting period beginning after December 15, 2005. As of March 31, 2010, the Company has 2,000,000 outstanding employee stock options. Results of Operations Discontinued Operations – Loan Portfolio As discussed in Note 1,prior to January 21, 2010, the Company had been actively engaged in acquiring underperforming mortgage loan portfolios and generating revenues from re-performing, sale of loans and fee revenue.As of January 21, 2010, the Company changed its primary business and abandoned the prior business. Accordingly, the assets and liabilities and results of operation related to this business have been classified as discontinued operations in the financial statements for all periods presented. As a result, the prior period comparative financial statements have been restated. Prior to this decision, the loan business represented substantially all of the Company’s operating revenue. The Company concluded on May 14, 2010, to restate the Company’s audited consolidated financial statements as of March 31, 2009 and for the year then ended (the “Restatement”) to correct errors in previously reported amounts. The Restatement reflects the following adjustments related to the mortgage loan portfolio accumulated deficit and its compensation for the issuance of warrants.See footnote (12). 7 The Company has determined that its policy with respect to its recognition of revenue and impairment related to its acquired loan portfolio was not in accordance with the guidance for the acquisitions of loans and loan portfolios with evidence of credit deterioration. After analyzing the portfolio, management of the Company has determined the loans in the portfolio should be accounted for using the cost recovery method (See Note 3). Under the cost-recovery method, no income is recognized until the Company has fully collected the cost of the loan, or until such time as the Company considers the timing and amount of collections to be reasonably estimable. Revunue for adminstrative services, for the year ended March 31, 2010, was $0, as compared to $69,750 for the year ended March 31, 2009, a decrease of $69,750.For the year ended March 31, 2008, revenue for administrative services was $13,269, a decraese of $56,480. Selling, general and administrative, (SG&A), expenses were $729,298.62, for the year ended March 31, 2010, as compared to $1,116,494 for the year ended ended March 31, 2009, an decrease of $387,195 or 53%. For the year ended March 31, 2009, there was an increase of $448,609, or 40%, as compared to the March 31, 2008 amount $667,885.Salary and payroll taxes were $471,354 for the year ended March 31, 2010 as compared to $1,219,313 for the year endedMarch 31, 2009, decrease of $747,959 or 61%.For the year ended March 31, 2009, there was an increase of $538,654, or 79%, as compared to the March 31, 2008 amount $680,658. Interest expense was $32,143, $46,768and $0 for the year ended March 31, 2010, 2009 and 2008, respectively.The interest fluctuations is related to the Company’s borrowing. Other expenses in relation to the discontinued ops were the following; disposal of fixed assets of $210,231, receivable losses of $653,897 and write down of investment of $566,326, gain on extinguishment of debt of $142,963. Loss from operations was $1.575,942, for the year ended March 31, 2010 as compared to loss of $2,501,696 for the year ended March 31, 2009, a decrease of 925,754 or 37%.For the year ended March 31, 2009, there was an increase of $756,046, as compared to the March 31, 2008 amount $1,745,651. Net loss for the year ended March 31, 2010 was $2,895,975, as compared to net loss of $2,548,464 for the year ended March 31, 2009, a increase of $347,511 or 13.6%.For the year ended March 31, 2009, there was an increase of $802,814, or 46%, as compared to the March 31, 2008 amount $1,456,501. Continuing Operations – Railway Passenger Train Service For the year ended, March 31, 2010, there were no revenues associated with the railcar operations.Salary wages and payroll taxes were $326,037, selling general and administrative expenses were $65,961, professional fees were $432,934, depreciation expense was $728 and interest expense was $9,167, resulting in a net loss of $834,827. Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support asset growth, satisfy disbursement needs, maintain reserve requirements and otherwise operate on an ongoing basis. The company has maintained sufficient operating cash to maintain its operations and holds reserves to service its assets. These reserves have been generated from operating cash flow. Discontinued Operations - Mortgage Loans A key component to the company’s business plan for growth was the attraction of new investment partners to provide capital such that new pools of toxic assets may be purchased.As investor confidence began to wane during 2008, the capital markets which the Company depended upon to supply it with new capital for acquisitions began to dry up. Hedge funds are traditional resources for capital asset firms such as Liberty, to source for investment capital to acquire new assets at a discount and then restore those assets to a more valuable status & thus a potential for profit for the company could be made. It is the company’s assessment that the combination of economic uncertainty, bankruptcies of major financial institutions and massive government bailouts and restructuring of others such as AIG, together with harsh government regulations for mortgage holders, has led to the operating environment where the original business model for Liberty was not very attractive in the public markets. 8 Continuing Operations – Railway Passenger Train Service The Company acquired Las Vegas Railway Express (LVRE) in January 2010 and began its operations as the primary business of the Company. The Company subsequently changed its name from Liberty Capital Asset Management, Inc. to Las Vegas Railway Express, Inc. and is traded under the symbol OTC:BB:XTRN. LVRE is a development stage company with no revenues as of March 31, 2010. The Company has been pursuing contracts with Amtrak, Class 1 railroads and potential site locations for station development. No agreements had been secured as of the filing date. The Company is seeking to raise additional capital to pursue its new business model, through a rights offering of $1 million, to expire August 31, 2010.Preliminary market indicators have been positive towards the offering and the Company has raised $600,000, to date.The Company plans to pursue a second offering of $15 million. Cash Flows Net cash used in operating activities for the year ended March 31, 2010 was $662,825 as compared to net cash used in operating activities for the year ended March 31, 2009 of $834,782. The primary sources of cash used in operating activities for the year ended March 31, 2010 was from net loss of $3,683,459, depreciation of $728, stock issued for services of $331,400,stock issued for compensation of $274,890, stock based compensation of $63,551, assets of discontinued operations of $2,087,467, increase in goodwill related to acquisition of $843,697, increase in other current assets of $50,000, liabilities of discontinued operations of $354,967, increase in stock subscription payable of $800,000 and increase in accounts payable and accrued expenses of $1,329.The primary sources of cash used in operating activities for the year ended March 31, 2009 was from net loss of $2,548,464, depreciation of $73,046,stock based compensation of $63,551, increase receivableof 546,241, decrease in loan portfolio of $1,898,649, increase in other current assets of $4,589, increase in accounts payable of $229,267. Net cash used for investing activities during the years ended March 31, 2010 and March31, 2009 was $60,000 and $3,500, respectively.Net cash used for investing activities was primarily for the purchase of a railcar and software and equipment. Net cash provided by financing activities for the year ended March 31, 2010 was $708,392, consisting primarily of net proceeds of notes payable of $44,850, net proceeds of notes payable related party of $24,125, warrant issued I for debt of $160,000, and stock issued for reduction of debt for $247,667. Net cash provided by financing activities for the year ended March 31, 2009 was $824,374, consisting primarily of net proceeds of notes payable of $356,028, net proceeds of notes payable related party of $192,236, reverse merger deficit in excess of capital of $1,426, stock issued for cash of $277,536. Management currently believes that cash flows from operations will be sufficient to meet the Company’s current liquidity and capital needs at least through fiscal 2010. 9 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. The Company operates in a volatile and fragmented marketplace which recently has been subject to new financial regulation by the Federal Government. As such, these proposed changes in the law may have an impact on the liquidity of the Company’s business plan and time frames to liquidate assets may be extended. These proposed regulatory changes have not been fully introduced into the marketplace and the final legislation provisions have not been determined. The Company has discontinued its business plan which involves the process of foreclosure and liquidation of toxic assets under the current laws of each state. The Company has Changed its Primary Business and has No Operating History with its new Business Model and Consequently Face Significant Risks and Uncertainties. The Company has changed its business model from financing services to transportation services which is a start up venture and has no operating history.As a result of no operating history in the current business environment, we will need to expand operational, financial and administrative systems and control procedures to enable us to further train and manage our employees and coordinate the efforts of our accounting, finance, marketing, and operations departments. We Have a Limited Operating History and Consequently Face Significant Risks and Uncertainties. As a result of our limited operating history, our recent growth and our reporting responsibilities as a public company, we may need to expand operational, financial and administrative systems and control procedures to enable us to further train and manage our employees and coordinate the efforts of our accounting, finance, marketing, and operations departments. If We Fail To Comply With The Numerous Laws And Regulations That Govern Our Industry, Our Business Could Be Adversely Affected. Our business must comply with extensive and complex rules and regulations of various federal, state and local government authorities.We may not always have been and may not always be in compliance with these requirements.Failure to comply with these requirements may result in, among other things, revocation of our ability to operate a conventional rail system, class action lawsuits, administrative enforcement actions and civil and criminal liability. . Our Business Will Be Adversely Affected If We Are Unable To Protect Our Intellectual Property Rights From Third Party Challenges Or If We Are Involved In Litigation. Trademarks and other proprietary rights if any are important to our success and our competitive position.Although we seek to protect our trademarks and other proprietary rights through a variety of means, we cannot assure you that the actions we have taken are adequate to protect these rights.We may also license content from third parties in the future and it is possible that we could face infringement actions based upon the content licensed from these third parties. A large percentage of our stock is owned by relatively few people, including officers and directors. As of May 3, 2010, our officers and directors beneficially owned or controlled a total of 9,582,822 shares, or approximately 32.5% of our outstanding common stock.If you purchase Shares covered by this Memorandum, you may be subject to certain risks due to the concentrated ownership of our common stock.For example, these stockholders could, if they were to act together, affect the outcome of stockholder votes, which could, among other things, affect elections of directors, delay or prevent a change in control or other transaction that might be beneficial to you as a stockholder. Risk of Low Priced Securities. We do not currently satisfy the criteria for quotation of our common stock on the NASDAQ Small Cap Market.As a result, investors could find it more difficult to dispose of, or to obtain accurate quotations as to the price of, our common stock. 10 Our common stock is subject to Rule 15g-9 under Securities Exchange Act of 1934, as amended (the “Exchange Act”), which imposes additional sales practice requirements on broker-dealers which sell such securities to persons other than established customers and “accredited investors” (generally, individuals with net worth in excess of $1,000,000 or annual incomes exceeding $200,000 or $300,000 together with their spouses).For transactions covered by this rule, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to sale.Consequently, the rule may adversely affect the ability of broker-dealers to sell the Company’s securities and may adversely affect the ability of purchasers to sell any of the securities acquired hereby in the secondary market. Commission regulations define a “penny stock” to be any non-NASDAQ equity security that has a market price (as therein defined) of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions.For any transaction involving a penny stock, unless exempt, the rules require delivery, prior to any transaction in a penny stock, of a disclosure schedule prepared by the Commission relating to the penny stock market.Disclosure is required to be made about commissions payable to both the broker-dealer and the registered representative and current quotations for the securities.Finally, monthly statements are required to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks.The foregoing penny stock restrictions apply to the Company’s common stock as of the date of this prospectus.These restrictions could limit the ability of broker-dealers to sell our securities and thus the ability of purchasers of our securities to resell them in the secondary market. The Company is reliant on securing certain agreements from Amtrak and railroad companies The company is in the process of securing agreements from Amtrak and the Class 1 railroad companies. Failure to secure these agreements or on terms which would be unacceptable to the company, would result in the project objectives being severely curtailed. There is no assurance that the agreements will be forthcoming even though the company is in discussions with all relevant groups at this time. The Loss Of Any Of Our Executive Officers Or Key Personnel Would Likely Have An Adverse Effect On Our Business. Our future success depends to a significant extent on the continued services of our senior management and other key personnel, particularly Michael A. Barron.The loss of the services of Mr. Barron or other key employees would also likely have an adverse effect on our business, results of operations and financial condition. We do not anticipate paying dividends. We have never paid any cash dividends on our common stock since our inception, and we do not anticipate paying cash dividends in the foreseeable future.Any dividends, which we may pay in the future, will be at the discretion of our Board of Directors and will depend on our future earnings, any applicable regulatory considerations, our financial requirements and other similarly unpredictable factors.For the foreseeable future, we anticipate that earnings, if any, will be retained for the operation and expansion of our business. Possible conflicts of interest exist in related party transactions. Our Board of Directors consists of Michael A. Barron and Joseph A. Cosio-Barron, both of whom are executive officers and principal shareholders of the Company.Thus, there has in the past existed the potential for conflicts of interest in transactions between the Company and such individuals or entities in which such individuals have an interest.We have attempted to ensure that any such transactions were entered into on terms that were no less favorable than could have been obtained in transactions with unrelated third parties. 11 Forward looking Statements: Some of the statements contained in this Annual Report that are not historical facts are “forward-looking statements” which can be identified by the use of terminology such as “estimates”, “projects,” “plans,” “believes,” “expects,” “anticipates,” “intends,” or the negative or other variations, or by discussions of strategy that involve risks and uncertainties. We urge you to be cautious of the forward-looking statements that such statements, which are contained in this Annual Report, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting our operations, market growth, services, and products. No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. Factors that may cause actual results, our performance of achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: · General conditions in the economy and capital markets; and · Our results of operations, financial condition and business 12 Item 8. Financial Statements and Supplementary Data. Hamilton PC 2121 S. Oneida St., Suite 312 Denver, CO80224 P: (303) 548-8072 F: (888) 466-4216 cpaeah@msn.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Las Vegas Railway Express, Inc. Henderson, Nevada We have audited the accompanying balance sheets of Las Vegas Railway Express Inc., as of March 31, 2010, 2009, 2008 and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Las Vegas Railway Express, Inc.as of March 31, 2010, 2009, 2008 and the result of its operations and its cash flows for the yearsthen ended, in conformity with U.S. generally accepted accountingprinciples. The accompanying financial statements have been prepared assuming that Las Vegas Railway Express, Inc. will continue as a going concern. As discussed in Note 2 to the financial statements, Las Vegas Railway Express, Inc. suffered recurring losses from operations which raises substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters also are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Hamilton, PC /s/ Hamilton, PC Denver, Colorado July 14, 2010 13 LAS VEGAS RAILWAY EXPRESS, INC. CONSOLIDATED BALANCE SHEETS March 31, March 31, March 31, ASSETS: (restated) (restated) Current assets: Cash $ $ $ Other current assets Loan receivable Mortgage loan portfolio Total current assets Property and equipment, net Other assets: Goodwill - - Total other assets - - TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Current liabilities: Accounts payable and accrued expenses $ $ $ Stock subscription payable - - Notes payable - Notes payable related party - Liabilities to be disposed of , current - - Total current liabilities TOTAL LIABILITIES Stockholders' equity: Common stock , $0.0001 par value, 200,000,000 shares authorized and 22,889,686, 8,577,779 and 0 shares issued and outstanding March 31, 2010, March 31, 2009 and March 31, 2008, respectively - Additional paid in capital Accumulated deficit ) ) ) Total stockholders' equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ $ See accompanying notes to consolidated financial statements. 14 LAS VEGAS RAILWAY EXPRESS, INC. CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEARS ENDED MARCH 31, 2010, 2 March 31, March 31, March 31, (restated) (restated) Revenues: Revenue $
